Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven I. Weisburd on January 11, 2021.

The application has been amended as follows: 
	Claim 16: “cooperating” in line 18 has been deleted.
	Claim 16: “when the tubular member and first” in line 19 has been replaced with --when the tubular member and the first--.
	Claim 16: “urged toward in each along” in line 20 has been replaced with --urged toward each other along--
	Claim 17:”andform” in line 4 has been replaced with --and form--.
	Claim 19: --to-- has been added after “attached” in line 3.
	Claim 23:--the third-- has been added before “frame member” in line 12.
	Claim 25: “the portion” in line 2 has been replaced with --a portion--.

	Claim 30: “the abutting surfaces” in line 2 has been replaced with --the opposed surfaces--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the prior art of record does not show or suggest a filtration filter device having a holding member that defines a portion of a fluid flow channel and holds an outer peripheral portion of a filtration filter, the holding member including first and second frame members; the second frame member having a second clamping surface located radially outward of the fluid flow channel and being inclined at an oblique angle with respect to the central flow axis; and the first frame member surrounding at least a portion of the second frame member and having a first clamping surface located radially outward of the fluid flow channel and being inclined at an oblique angle with respect to the central flow axis, the outer peripheral portion of the filtration filter extending between the first and second clamping surfaces; and a tubular member which surrounds at least a portion of the first frame member, the tubular member and the first frame member having opposed surfaces which cooperate to urge the first and second clamping surfaces toward one another along a direction perpendicular to the central flow axis when the tubular member and first frame member are urged toward in each along the central flow axis such that the outer peripheral 
Claims 17-30 are allowed due to their dependency on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778